                            Case 2:20-cv-00138-CJC-AFM Document 54 Filed 12/04/20 Page 1 of 3 Page ID #:421


                                DAVIS WRIGHT TREMAINE LLP
                              1 Bonnie MacNaughton (SBN 107402)
                              2     bonniemacnaughton@dwt.com
                                John Goldmark (pro hac vice)
                              3     johngoldmark@dwt.com
                                920 Fifth Avenue, Ste 3300
                              4 Seattle, WA 98104
                              5 Telephone: (206) 622-3150
                                Fax: (206) 757-7700
                              6
                                Nicole Phillis (SBN 291266)
                              7    nicolephillis@dwt.com
                                865 S. Figueroa St., Suite 2400
                              8 Los Angeles, California 90017-2566
                              9 Telephone (213) 633-6800
                                Fax” (213) 633-6899
                             10
                                Attorneys for Defendant
DAVIS WRIGHT TREMAINE LLP




                             11 LAW SCHOOL ADMISSION COUNCIL, INC.
                             12
                             13                               THE UNITED STATES DISTRICT COURT
                             14                                 CENTRAL DISTRICT OF CALIFORNIA
                             15
                             16
                                ARASH YAGHOUBZADEH, plaintiff in Case No. 2:20-cv-00138-CJC-AFM
                             17 proper,
                                                                 NOTICE OF SETTLEMENT
                             18                Plaintiff,
                             19
                                      vs.                        Assigned to the Hon. Cormac J. Carney
                             20
                                LAW SCHOOL ADMISSION             Action Filed: January 6, 2020
                             21 COUNCIL, INC.,
                             22                                      Defendant.
                             23
                             24
                             25
                             26
                             27
                             28
                                  NOTICE OF SETTLEMENT
                                  Case No. 2:20-cv-00138-CJC-AFM
                                  4840-1105-9411v.1 0116311-000002
                            Case 2:20-cv-00138-CJC-AFM Document 54 Filed 12/04/20 Page 2 of 3 Page ID #:422



                               1 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                               2            Please take notice that Plaintiff Arash Yaghoubzadeh (“Yaghoubzadeh”) and
                               3 Defendant the Law School Admission Council, Inc. (“LSAC”) (together, the
                               4 “Parties”) have reached a settlement in the above-captioned case and the parties
                               5 would like to avoid any additional expense, and to further the interests of judicial
                               6 economy.
                               7            The Parties hereby respectfully request that this Honorable Court to vacate
                               8 all currently set dates with the expectation that the Joint Stipulation for Dismissal,
                               9 with prejudice, as to all parties will be filed within 60 days.
                             10
DAVIS WRIGHT TREMAINE LLP




                             11 DATED: December 4, 2020                            Respectfully submitted,
                             12                                                    DAVIS WRIGHT TREMAINE LLP
                             13                                                    BONNIE MACNAUGHTON
                                                                                   JOHN GOLDMARK
                             14                                                    NICOLE S. PHILLIS
                             15                                                    By:/s/ Nicole S. Phillis
                             16                                                         Nicole S. Phillis

                             17                                                    Attorneys for Defendant
                                                                                   LAW SCHOOL ADMISSION
                             18                                                    COUNCIL, INC.
                             19
                                   DATED: December 4, 2020
                             20                                                    By:/s/ Arash Yaghoubzadeh
                             21                                                         Arash Yaghoubzadeh
                             22                                                    Plaintiff ARASH YAGHOUBZADEH
                             23
                             24
                             25
                             26
                             27
                             28
                                                                               1
                                   NOTICE OF SETTLEMENT
                                   Case No. 2:20-cv-00138-CJC-AFM
                                   4840-1105-9411v.1 0116311-000002
                            Case 2:20-cv-00138-CJC-AFM Document 54 Filed 12/04/20 Page 3 of 3 Page ID #:423



                              1                                      FILER ATTESTATION
                                           Pursuant to Central District Local Rule 5-4.3.4, I hereby attest that
                              2
                                  concurrence in the filing of this document has been obtained from all signatories.
                              3
                                           I declare under penalty of perjury under the laws of the State of California
                              4
                                  and the United States of America that the foregoing is true and correct. Executed
                              5
                                  on this 4th day of December, 2020, at Los Angeles, California.
                              6
                              7
                              8
                                  DATED: December 4, 2020                          DAVIS WRIGHT TREMAINE LLP
                              9                                                    BONNIE MACNAUGHTON
                                                                                   JOHN GOLDMARK
                             10                                                    NICOLE S. PHILLIS
DAVIS WRIGHT TREMAINE LLP




                             11                                                    By:/s/ Nicole S. Phillis
                             12                                                         Nicole S. Phillis
                             13                                                    Attorneys for Defendant
                                                                                   LAW SCHOOL ADMISSION
                             14                                                    COUNCIL, INC.
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                               2
                                  NOTICE OF SETTLEMENT
                                  Case No. 2:20-cv-00138-CJC-AFM
                                  4840-1105-9411v.1 0116311-000002
